DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/14/2021 have been fully considered but they are not persuasive. 
Applicant argues the deficiencies of Cho et al’s teaching and the amendment with objected claim language. 
An updated search where Thomas et al (US 2003/0009315) teaches the new amendments. Thomas et al is also in the field of user/operator drawing with computer-aid for verification of draw/measurement inputs. Please look at the action below for further detail for the combine teachings of CHO (US 2014/0022345) in view of Thomas et al (US 2003/0009315).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over CHO (US 2014/0022345) in view of Thomas et al (US 2003/0009315).

CHO (US 2014/0022345) teaches the following subject matter carry out by a method (figure 18-19):
receiving, at an information handling device, drawing input (figure 2 and 0057-0058 teaches virtual/digital hand-drawn sketch into the digital image processing apparatus 10 to sense the hand-drawn);
identifying, using a processor, at least one object in the drawing input (figure 2 and 0059 further teaches sensed hand-drawn sketch, stored and digital image processing apparatus respectively identify each hand-drawn sketch included in a single digital image);
determining, based on the identifying, whether a factual anomaly exists in the drawing input with respect to the at least one object (figure 5 and 0067 teaches scaling a size of the hand-drawn sketch; 0068 teaches difference between first and second drawings and scale the size of the one drawing to the other, where the difference detected is the factual anomaly that is determined; 0077 teaches further recognize of the hand- drawn object with its visualize color information); and
notifying, responsive to determining that a factual anomaly exists, a user of the factual anomaly (0072-0073 teaches identifying the proper visualization between one object to another with the digital image process apparatus clearly visualized each area to enhance the user’s convenience; figure 7 and 0075-0076 teaches assist in proper visualization by color, text, specific area, corresponding shape).

assigning a grade to the drawing input based upon at least one of: a number of existing factual anomalies and a severity of the existing factual anomalies (0004 teaches existing factual such as floor plan, engineering drawing and blueprints; 0013-0015 teaches drawing process utilize a computerized sketch pad and custom CAD to facilitate drawing of each element of a structure to minimized error between real-world structure relationship to Knowledge-Base system (KBS), where KBS validate the drawing; figure 10 and 0092 teaches list of existing factual such as levels, rooms, walls, lines, gates, windows, doors, where system provide assistance to user in verifying the data; figure 12 and 0095-0096 teaches display of image/data accuracy, where existing factual anomalies point out location x,y in 443 and the gap/severity 441-442, both of this define the grade; figure 27 and 0135 teaches total error and ways to minimum total error; figure 35 and 0149 teaches generating error report to display to user, where this report would have detail such as number of error/factual anomalies); and 
and the grade (grade is claimed/defined as number of existing factual anomalies OR severity of existing factual anomalies; above Thomas et al teaching the definition of grade).
CHO and Thomas et al are both in the field of image analysis with system assistance, especially in verification between drawing and knowledge/factual database, such that the combine outcome would be predictable. 


Claim 2:
CHO further teaches:
wherein the drawing input corresponds to a drawing created by the user (figure 2 and 0057 teaches hand-drawn sketch by user; figure 7 and 0075-0076 teaches more user hand sketches).

Claim 3:
CHO further teaches:
wherein the factual anomaly is associated with at least one anomaly selected from the group consisting of size of the at least one object, color of the at least one object, position of the at least one object, and an effect of the at least one object (figure 7 and 0075-0076 teaches assist in proper visualization by color, text, specific area, corresponding shape of the associated object).

Claim 4:
CHO further teaches:
identifying a context associated with the drawing input (0125 teaches digital image processing apparatus capable of delivering an environment, where the sense of change of display pages of the physical object; 0128 teaches how the context of  is consider by the motion of the user);
comparing an attribute of the at least one object in the drawing input to an attribute of another object in the drawing input (figure 5 and 0067 teaches scaling a size of the hand-drawn sketch and 0068 teaches difference between first and second drawings and scale the size of the one drawing to the other, such difference is view as comparing; figure 7 and 0075-0076 teaches attribute such as color is considered); and
determining, based on the comparison, whether the attribute of the at least one object is factually compatible with the context (0076 teaches where attribute such as color of the sun to be yellow and heart as red is determined).

Claim 5:
CHO further teaches:
wherein the notifying comprises explaining why the factual anomaly exists (figure 7 and 0076 teaches recognized of sketch object and offer proper color; 0078 and figure 7B further teaches virtual guide image as additional information on the hand-drawn sketch and refer to an image to allow user to easily complete sketch. This guide of color and offer of image to help complete sketch show that factual knowledge is predetermined and virtual image processing continuously monitor to correct/notify the user).



CHO further teaches:
wherein the notifying comprises suggesting an adjustment to an attribute of the at least one object to eliminate the factual anomaly (figure 7 and 0076 teaches suggest color; 0078 teaches provide image to assist with complete the sketch. Both display/notification show guidance/adjustment to user to apply the right color or finish the drawing that is considered factual).

Claim 7:
CHO further teaches:
wherein the notifying comprises presenting a factually correct image that does not comprise the factual anomaly (0078 teaches provide image to assist with complete the hand-drawn sketch. The provide image is factual.).

Claim 8:
CHO further teaches:
wherein the presenting the factually correct image comprises at least one of: removing an object from the drawing input, adding an object to the drawing input, and adjusting an attribute of the at least one object (0013 teaches attribute such as color, brightness, pattern of background are considered from the recognized hand-drawn sketch; figure 7 and 0076 teaches attribute such as color (yellow for sun and red for heart) for adjusting in order to be factual; 0078 teaches provide image to assist the user to sketch the object to be factual).

Claim 9: cancel

Claim 10:
Thomas et al further teaches:
The method of claim [[9]] 1, wherein 
the grade isbased at least in part on drawing capability standard assigned to the user (figure 28 and 0142 teaches operator measuring/drawing capability; figure 29 and 0143 teaches recorded notes and attributes associated with operator/user. The generating notes and attributes are view as the measuring capability of the operator/user).

Claim 11:
CHO (US 2014/0022345) teaches the following subject matter carry out by an apparatus (figure 17):
An apparatus, comprising:
at least one processor (figure 17 part 178 processor); and
a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, the computer readable program code comprising (figure 17 part 171 storage unite/storage medium; 0121-0122 teaches different  parts of the apparatus with different storage to carry out the method and for storage of sketches and virtual guide image; 0123 teaches the protocols/program code):
computer readable program code configured to receive drawing input (0125 teaches sensing unit for hand-drawn sketch and maybe convert to digital image; figure 2 and 0057-0058 teaches virtual/digital hand-drawn sketch into the digital image processing apparatus 10 to sense the hand-drawn);
computer readable program code configured to identify at least one object in the drawing input (figure 2 and 0059 further teaches sensed hand-drawn sketch, stored and digital image processing apparatus respectively identify each hand-drawn sketch included in a single digital image);
computer readable program code configured to determine, based on the identifying, whether a factual anomaly exists in the drawing input with respect to the at least one object (figure 5 and 0067 teaches scaling a size of the hand-drawn sketch; 0068 teaches difference between first and second drawings and scale the size of the one drawing to the other, where the difference detected is the factual anomaly that is determined; 0077 teaches further recognize of the hand- drawn object with its visualize color information); and
computer readable program code configured to notify, responsive to determining that a factual anomaly exists, a user of the factual anomaly (0072-0073 teaches identifying the proper visualization between one object to another with the digital image process apparatus clearly visualized each area to enhance the user’s convenience; figure 7 and 0075-0076 teaches assist in proper visualization by color, text, specific area, corresponding shape).

CHO (US 2014/0022345) teaches all the subject matter above, but not the following which is taught by Thomas et al (US 2003/0009315):
computer readable program code configure to assign a grade to the drawing inputbased upon at least one of: a number of existing factual anomalies and a severity of the existing factual anomalies (0004 teaches existing factual such as floor plan, engineering drawing and blueprints; 0013-0015 teaches drawing process utilize a computerized sketch pad and custom CAD to facilitate drawing of each element of a structure to minimized error between real-world structure relationship to Knowledge-Base system (KBS), where KBS validate the drawing; figure 10 and 0092 teaches list of existing factual such as levels, rooms, walls, lines, gates, windows, doors, where system provide assistance to user in verifying the data; figure 12 and 0095-0096 teaches display of image/data accuracy, where existing factual anomalies point out location x,y in 443 and the gap/severity 441-442, both of this define the grade; figure 27 and 0135 teaches total error and ways to minimum total error; figure 35 and 0149 teaches generating error report to display to user, where this report would have detail such as number of error/factual anomalies)
and the grade (grade is define as number of existing factual anomalies OR severity of existing factual anomalies; above Thomas et al teaching the definition of grade).

CHO and Thomas et al are both in the field of image analysis with system assistance, especially in verification between drawing and knowledge/factual database, such that the combine outcome would be predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify CHO by Thomas et al regarding listing of existing factual anomalies such would cause the system to find a solution is found in a reasonable period of time as disclose by Thomas et al in 0137.

Claim 12:
CHO (US 2014/0022345) teaches the following subject matter carry out by a computer program product (0010 teaches carrying out operation steps/programs):
A computer program product, comprising:
a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor and comprising (figure 17 with storage and processor; 0010 teaches the apparatus carrying out the operation steps):
computer readable program code configured to receive drawing input (0125 teaches sensing unit for hand-drawn sketch and maybe convert to digital image; figure 2 and 0057-0058 teaches virtual/digital hand-drawn sketch into the digital image processing apparatus 10 to sense the hand-drawn);
computer readable program code configured to identify at least one object in the drawing input (figure 2 and 0059 further teaches sensed hand-drawn sketch, stored and digital image processing apparatus respectively identify each hand-drawn sketch included in a single digital image);
computer readable program code configured to determine, based on the identifying, whether a factual anomaly exists in the drawing input with respect to the at least one object (figure 5 and 0067 teaches scaling a size of the hand-drawn sketch; 0068 teaches difference between first and second drawings and scale the size of the one drawing to the other, where the difference detected is the factual anomaly that is determined; 0077 teaches further recognize of the hand- drawn object with its visualize color information); and
computer readable program code configured to notify, responsive to determining that a factual anomaly exists, a user of the factual anomaly (0072-0073 teaches identifying the proper visualization between one object to another with the digital image process apparatus clearly visualized each area to enhance the user’s convenience; figure 7 and 0075-0076 teaches assist in proper visualization by color, text, specific area, corresponding shape).

CHO (US 2014/0022345) teaches all the subject matter above, but not the following which is taught by Thomas et al (US 2003/0009315):
computer readable program code configure to assign a grade to the drawing inputbased upon at least one of: a number of existing factual anomalies and a severity of the existing factual anomalies (0004 teaches existing factual such as floor plan, engineering drawing and blueprints; 0013-0015 teaches drawing process utilize a computerized sketch pad and custom CAD to facilitate drawing of each element of a structure to minimized error between real-world structure relationship to Knowledge-Base system (KBS), where KBS validate the drawing; figure 10 and 0092 teaches list of existing factual such as levels, rooms, walls, lines, gates, windows, doors, where system provide assistance to user in verifying the data; figure 12 and 0095-0096 teaches display of image/data accuracy, where existing factual anomalies point out location x,y in 443 and the gap/severity 441-442, both of this define the grade; figure 27 and 0135 teaches total error and ways to minimum total error; figure 35 and 0149 teaches generating error report to display to user, where this report would have detail such as number of error/factual anomalies); and 
and the grade (grade is define as number of existing factual anomalies OR severity of existing factual anomalies; above Thomas et al teaching the definition of grade).

CHO and Thomas et al are both in the field of image analysis with system assistance, especially in verification between drawing and knowledge/factual database, such that the combine outcome would be predictable. 


Claim 13:
CHO further teaches:
wherein the factual anomaly is associated with at least one anomaly selected from the group consisting of a size of the at least one object, a color of the at least one object, a position of the at least one object, and an effect of the at least one object (figure 7 and 0075-0076 teaches assist in proper visualization by color, text, specific area, corresponding shape of the associated object; above address size).

Claim 14:
CHO further teaches:
identifying a context associated with the drawing input (0125 teaches digital image processing apparatus capable of delivering an environment, where the sense of change of display pages of the physical object; 0128 teaches how the context of  is consider by the motion of the user);
comparing an attribute of the at least one object in the drawing input to an attribute of another object in the drawing input (figure 5 and 0067 teaches scaling a size of the hand-drawn sketch and 0068 teaches difference between first and second drawings and scale the size of the one drawing to the other, such difference is view as comparing; figure 7 and 0075-0076 teaches attribute such as color is considered); and
determining, based on the comparison, whether the attribute of the at least one object is factually compatible with the context (0076 teaches where attribute such as color of the sun to be yellow and heart as red is determined).

Claim 15:
CHO further teaches:
wherein the notifying comprises explaining why the factual anomaly exists (figure 7 and 0076 teaches recognized of sketch object and offer proper color, where recognized and color is explain factual exists; 0078 and figure 7B further teaches virtual guide image as additional information on the hand-drawn sketch and refer to an image to allow user to easily complete sketch. This guide of color and offer of image to help complete sketch show that factual knowledge is predetermined and virtual image processing continuously monitor to correct/notify the user).

Claim 16:
CHO further teaches:
wherein the notifying comprises suggesting an adjustment to an attribute of the at least one object to eliminate the factual anomaly (figure 7 and 0076 teaches suggest color; 0078 teaches provide image to assist with complete the sketch. Both display/notification show guidance/adjustment to user to apply the right color or finish the drawing that is considered factual).

Claim 17:
CHO further teaches:
wherein the notifying comprises presenting a factually correct image that does not comprise the factual anomaly (0078 teaches provide image to assist with complete the hand-drawn sketch. The provide image is factual).

Claim 18:
CHO further teaches:
wherein the presenting the factually correct image comprises at least one of: removing an object from the drawing input, adding an object to the drawing input, and adjusting an attribute of the at least one object (0013 teaches attribute such as color, brightness, pattern of background are considered from the recognized hand-drawn sketch; figure 7 and 0076 teaches attribute such as color (yellow for sun and red for heart) for adjusting in order to be factual; 0078 teaches provide image to assist the user to sketch the object to be factual).

Claim 19: cancel



CHO (US 2014/0022345) teaches the following subject matter carry out by a method (figure 18-19):
A method:
providing, to a user by means of an information handling device, an instructional prompt to create a drawing, wherein the instructional prompt specifies at least one object to be included in the drawing and at least one attribute associated with the at least one object (0011 teaches virtual guide image that is view as instruction prompt to provide user means of information; 0125 teaches sensing unit/information handling device for hand-drawn sketch and convert to digital image);
receiving, at the information handling device and responsive to the providing, drawing input from the user (0125 teaches sensing unit for hand-drawn sketch and maybe convert to digital image; figure 2 and 0057-0058 teaches virtual/digital hand-drawn sketch into the digital image processing apparatus 10 to sense the hand-drawn);
determining, using a processor, whether a factual anomaly exists in the drawing input, wherein the determining comprises determining whether the drawing input contains the at least one object and whether the at least one object comprises the at least one attribute (figure 2 and 0059 further teaches sensed hand-drawn sketch, stored and digital image processing apparatus respectively identify each hand-drawn sketch included in a single digital image)
automatically adjusting, responsive to determining that a factual anomaly exists, the drawing input to a factually correct drawing (figure 5 and 0067 teaches scaling a size of the hand-drawn sketch; 0068 teaches difference between first and second drawings and scale the size of the one drawing to the other, where the difference detected is the factual anomaly that is determined; 0077 teaches further recognize of the hand- drawn object with its visualize color information); and
presenting the automatically adjusted drawing input to the user (0072-0073 teaches identifying the proper visualization between one object to another with the digital image process apparatus clearly visualized each area to enhance the user’s convenience; figure 7 and 0075-0076 teaches assist in proper visualization by color, text, specific area, corresponding shape).

CHO (US 2014/0022345) teaches all the subject matter above, but not the following which is taught by Thomas et al (US 2003/0009315):
assigning a grade to the drawing input based upon at least one of: a number ofexisting factual anomalies and a severity of the existing factual anomalies (0004 teaches existing factual such as floor plan, engineering drawing and blueprints; 0013-0015 teaches drawing process utilize a computerized sketch pad and custom CAD to facilitate drawing of each element of a structure to minimized error between real-world structure relationship to Knowledge-Base system (KBS), where KBS validate the drawing; figure 10 and 0092 teaches list of existing factual such as levels, rooms, walls, lines, gates, windows, doors, where system provide assistance to user in verifying the data; figure 12 and 0095-0096 teaches display of image/data accuracy, where existing factual anomalies point out location x,y in 443 and the gap/severity 441-442, both of this define the grade; figure 27 and 0135 teaches total error and ways to minimum total error; figure 35 and 0149 teaches generating error report to display to user, where this report would have detail such as number of error/factual anomalies); and 
and the grade (grade is define as number of existing factual anomalies OR severity of existing factual anomalies; above Thomas et al teaching the definition of grade).
CHO and Thomas et al are both in the field of image analysis with system assistance, especially in verification between drawing and knowledge/factual database, such that the combine outcome would be predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify CHO by Thomas et al regarding listing of existing factual anomalies such would cause the system to find a solution is found in a reasonable period of time as disclose by Thomas et al in 0137.

Claim 21:
Thomas et al further teaches:
The computer program product of claim 12, wherein the grade is based at least in part on drawing capability standard assigned to the user (figure 28 and 0142 teaches operator measuring/drawing capability; figure 29 and 0143 teaches recorded notes and attributes associated with operator/user. The generating notes and attributes are view as the measuring capability of the operator/user).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663